DETAILED ACTION
Claims 1-20 are pending.  Claims 5-10 and 14-19 are objected to.  Claims 1-4, 11-13 and 20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/25/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 5-10 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 5 and 14 include a decreased speed and an increased speed for the old and new versions of the database.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims may be directed to signals per se.  Claim 20 contains a computer program product that comprises one or more computer-readable storage media.  While specification paragraph 78 discusses excluding signals by stating “A computer readable storage medium, as used herein, it not to be construed as being transitory signals per se”, this language uses the term medium rather than media.  While the difference in the term used in the claims may be directed to the plurality of the storage, it could be interpreted to include signals per se since the specification uses a different term.
While claims 11-19 include similar language to claim 20, these claims are not rejected under 35 U.S.C. 101 since they are directed to a system.  The system is clearly directed to one of the four categories and further has hardware components such as a processor.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 11, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al., Patent Application Publication No. 2017/0235507 (hereinafter Sinha) in view of Kumar, Patent Application Publication No. 2018/0241692 (hereinafter Kumar) and Ben Dror et al., Patent Application Publication No. 2014/0372504 (hereinafter Ben).

Regarding claim 1, Sinha teaches:
selecting, by one or more processing units (Sinha Paragraph [0221], the processing units (FSVMs 170)), a database from a plurality of databases included in the distributed database cluster (Sinha Paragraph [0221], the processing units (FSVMs 170) and data storage units (containers 622) may be sharded, e.g., partitioned, across clusters 618a-c, Paragraph [0106], sends each of its respective I/O requests 383 to a selected one of the FSVMs 170 (Sinha teaches a distributed system while Kumar teaches the distributed database system, this combination will remain for all of the following limitations));
Sinha Paragraph [0221], the processing units (FSVMs 170)), a shard map of the database (Sinha Paragraph [0221], A sharding map 624 is stored in a database and initially contains five entries that specify the locations), wherein the shard map includes a distribution of a plurality of shards on a plurality of nodes in the distributed database cluster (Sinha Paragraph [0221], A sharding map 624 is stored in a database and initially contains five entries that specify the locations), and one or more nodes of the plurality of nodes each includes at least one shard of an old version of the database to be upgraded to a new version (Sinha Paragraph [0145], computer program code that implements a VFS 202 may be upgraded from an existing version to a newer version);
upgrading, by one or more processing units (Sinha Paragraph [0221], the processing units (FSVMs 170)), respective shards of the plurality of databases in the current node to the new version (Sinha Paragraph [0145], computer program code that implements a VFS 202 may be upgraded from an existing version to a newer version).
Sinha does not expressly disclose:
A computer-implemented method for database upgrading in a distributed database cluster, the method comprising:
However, Kumar teaches:
A computer-implemented method for database upgrading in a distributed database cluster, the method comprising (Kumar Paragraph [0027], distributed data store service 210 is implemented using one or more databases (Sinha teaches upgrading while Kumar teaches the distributed database, Sinha teaches a distributed system just not a distributed database system)):
The claimed invention and Kumar are from the analogous art of distributed systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Sinha and Kumar to have combined Sinha and Kumar.  One of ordinary 
Sinha does not expressly disclose:
predicting, by one or more processing units, a sustainable serviceability of the database corresponding to each of the one or more nodes according to the shard map based on the assumption that the at least one shard of each of the one or more nodes has been upgraded from the old version to the new version;
determining, by one or more processing units, from the one or more nodes, a node corresponding to a maximum sustainable serviceability of the database as a current node; and
However, Ben teaches:
predicting, by one or more processing units (Ben Paragraph [0021], computer-readable medium and executable by data processing apparatus), a sustainable serviceability of the database corresponding to each of the one or more nodes according to the shard map based on the assumption that the at least one shard of each of the one or more nodes has been upgraded from the old version to the new version (Ben Paragraph [0037], an order in which the acceleration nodes are to be upgraded can be determined and made available to the acceleration nodes in the computer network 200 (Sinha teaches the shard map));
determining, by one or more processing units (Ben Paragraph [0021], computer-readable medium and executable by data processing apparatus), from the one or more nodes, a node corresponding to a maximum sustainable serviceability of the database as a current node (Ben Paragraph [0037], an order in which the acceleration nodes are to be upgraded can be determined and made available to the acceleration nodes in the computer network 200); and
The claimed invention and Ben are from the analogous art of node upgrading.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 

Regarding claim 2, Sinha in view of Kumar and Ben further teaches:
The method of claim 1, wherein the selecting the database from the plurality of databases comprises (Kumar Paragraph [0027], distributed data store service 210 is implemented using one or more databases):
acquiring, by one or more processing units (Kumar Paragraph [0010], such as a processor configured to execute instructions), a workload of each respective database of the plurality of databases (Kumar Paragraph [0013], Load balancer 102 assigns network requests for data/services of servers 104 to a selected individual server); and
selecting, by one or more processing units (Kumar Paragraph [0010], such as a processor configured to execute instructions), the database with a most active workload from the plurality of databases (Kumar Paragraph [0046], total number of network requests handled by each server within the latest period of amount of time is greater than an overload threshold number (shows most active workload by determining if overloaded)).

Regarding claim 3, Sinha in view of Kumar and Ben further teaches:
The method of claim 2, wherein the workload for each respective database includes at least one of (Kumar Paragraph [0013], Load balancer 102 assigns network requests for data/services of servers 104 to a selected individual server):
a number of requests to each respective database (Kumar Paragraph [0046], determining that an average and/or total number of network requests handled by each server),

CPU usage of each respective database on the plurality of nodes.

Regarding claim 11, Sinha teaches:
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising (Sinha Paragraph [0126], operations by processor 704 executing one or more sequences of one or more instructions contained in memory 706):
selecting a database from a plurality of databases included in the distributed database cluster (Sinha Paragraph [0221], the processing units (FSVMs 170) and data storage units (containers 622) may be sharded, e.g., partitioned, across clusters 618a-c, Paragraph [0106], sends each of its respective I/O requests 383 to a selected one of the FSVMs 170 (Sinha teaches a distributed system while Kumar teaches the distributed database system, this combination will remain for all of the following limitations));
acquiring a shard map of the database (Sinha Paragraph [0221], A sharding map 624 is stored in a database and initially contains five entries that specify the locations), wherein the shard map includes a distribution of a plurality of shards on a plurality of nodes in the distributed database cluster (Sinha Paragraph [0221], A sharding map 624 is stored in a database and initially contains five entries that specify the locations), and one or more nodes of the plurality of nodes each includes at least one shard of an old version of the database to be upgraded to a new version (Sinha Paragraph [0145], computer program code that implements a VFS 202 may be upgraded from an existing version to a newer version);
Sinha Paragraph [0145], computer program code that implements a VFS 202 may be upgraded from an existing version to a newer version).
Sinha does not expressly disclose:
A computer-implemented system for database upgrading in a distributed database cluster comprising:
However, Kumar teaches:
A computer-implemented system for database upgrading in a distributed database cluster comprising (Kumar Paragraph [0027], distributed data store service 210 is implemented using one or more databases (Sinha teaches upgrading while Kumar teaches the distributed database, Sinha teaches a distributed system just not a distributed database system)):
The claimed invention and Kumar are from the analogous art of distributed systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Sinha and Kumar to have combined Sinha and Kumar.  One of ordinary skill in the art would recognize that the distributed system of Sinha could apply to a distributed database system since both are directed to distributed systems.
Sinha does not expressly disclose:
predicting a sustainable serviceability of the database corresponding to each of the one or more nodes according to the shard map based on the assumption that the at least one shard of each of the one or more nodes has been upgraded from the old version to the new version;
determining, from the one or more nodes, a node corresponding to a maximum sustainable serviceability of the database as a current node; and
However, Ben teaches:
Ben Paragraph [0037], an order in which the acceleration nodes are to be upgraded can be determined and made available to the acceleration nodes in the computer network 200 (Sinha teaches the shard map));
determining, from the one or more nodes, a node corresponding to a maximum sustainable serviceability of the database as a current node (Ben Paragraph [0037], an order in which the acceleration nodes are to be upgraded can be determined and made available to the acceleration nodes in the computer network 200); and
The claimed invention and Ben are from the analogous art of node upgrading.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Sinha and ben to have combined Sinha and Ben.  One of ordinary skill in the art would recognize that since both Sinha and Ben are directed to upgrades, an upgrade order could be determined in order to help facilitate the upgrades.

Regarding claim 12, Sinha in view of Kumar and Ben further teaches:
The system of claim 11, wherein the selecting the database from the plurality of databases comprises (Kumar Paragraph [0027], distributed data store service 210 is implemented using one or more databases):
acquiring a workload of each respective database of the plurality of databases (Kumar Paragraph [0013], Load balancer 102 assigns network requests for data/services of servers 104 to a selected individual server); and
selecting the database with a most active workload from the plurality of databases (Kumar Paragraph [0046], total number of network requests handled by each server within the latest period of amount of time is greater than an overload threshold number (shows most active workload by determining if overloaded)).

Regarding claim 20, Sinha teaches:
A computer program product comprising one or more computer-readable storage media and program instructions stored on at least one of the one or more tangible storage media, the program instructions executable by a processor to cause the processor to perform a method comprising (Sinha Paragraph [0126], operations by processor 704 executing one or more sequences of one or more instructions contained in memory 706):
selecting a database from a plurality of databases included in the distributed database cluster (Sinha Paragraph [0221], the processing units (FSVMs 170) and data storage units (containers 622) may be sharded, e.g., partitioned, across clusters 618a-c, Paragraph [0106], sends each of its respective I/O requests 383 to a selected one of the FSVMs 170 (Sinha teaches a distributed system while Kumar teaches the distributed database system, this combination will remain for all of the following limitations));
acquiring a shard map of the database (Sinha Paragraph [0221], A sharding map 624 is stored in a database and initially contains five entries that specify the locations), wherein the shard map includes a distribution of a plurality of shards on a plurality of nodes in the distributed database cluster (Sinha Paragraph [0221], A sharding map 624 is stored in a database and initially contains five entries that specify the locations), and one or more nodes of the plurality of nodes each includes at least one shard of an old version of the database to be upgraded to a new version (Sinha Paragraph [0145], computer program code that implements a VFS 202 may be upgraded from an existing version to a newer version);
Sinha Paragraph [0145], computer program code that implements a VFS 202 may be upgraded from an existing version to a newer version).
Sinha does not expressly disclose:
distributed database cluster
However, Kumar teaches:
distributed database cluster (Kumar Paragraph [0027], distributed data store service 210 is implemented using one or more databases (Sinha teaches upgrading while Kumar teaches the distributed database, Sinha teaches a distributed system just not a distributed database system))
The claimed invention and Kumar are from the analogous art of distributed systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Sinha and Kumar to have combined Sinha and Kumar.  One of ordinary skill in the art would recognize that the distributed system of Sinha could apply to a distributed database system since both are directed to distributed systems.
Sinha does not expressly disclose:
predicting a sustainable serviceability of the database corresponding to each of the one or more nodes according to the shard map based on the assumption that the at least one shard of each of the one or more nodes has been upgraded from the old version to the new version;
determining, from the one or more nodes, a node corresponding to a maximum sustainable serviceability of the database as a current node; and
However, Ben teaches:
predicting a sustainable serviceability of the database corresponding to each of the one or more nodes according to the shard map based on the assumption that the at least one shard of each of the one or more nodes has been upgraded from the old version to the new version (Ben Paragraph [0037], an order in which the acceleration nodes are to be upgraded can be determined and made available to the acceleration nodes in the computer network 200 (Sinha teaches the shard map));
determining, from the one or more nodes, a node corresponding to a maximum sustainable serviceability of the database as a current node (Ben Paragraph [0037], an order in which the acceleration nodes are to be upgraded can be determined and made available to the acceleration nodes in the computer network 200); and
The claimed invention and Ben are from the analogous art of node upgrading.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Sinha and ben to have combined Sinha and Ben.  One of ordinary skill in the art would recognize that since both Sinha and Ben are directed to upgrades, an upgrade order could be determined in order to help facilitate the upgrades.

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha in view of Kumar, Ben and Lacey et al., Patent Application Publication No. 2016/0308855 (hereinafter Lacey).

Regarding claim 4, Sinha in view of Kumar and Ben teaches parent claim 1.
Sinha in view of Kumar and Ben does not expressly disclose:
a capability of the database providing the complete data set of the old version of the database; and
a capability of the database providing the complete data set of the new version of the database.
However, Lacey teaches:
a capability of the database providing the complete data set of the old version of the database (Lacey Paragraph [0180], a pointer associated with the old version of the document and a request to send the new version of the document to a repository device associated with the pointer (Kumar teaches the database)); and
a capability of the database providing the complete data set of the new version of the database (Lacey Paragraph [0180], a new version of the document and to transmit, to the client device, a pointer associated with the old version of the document and a request to send the new version of the document to a repository device associated with the pointer (Kumar teaches the database)).
The claimed invention and Lacey are from the analogous art of version control.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Sinha and Lacey to have combined Sinha and Lacey.  One of ordinary skill in the art would recognize that the old and new versions of the data may need to be provided at certain points.  Providing a pointer would provide the data since it is a pointer to the data.

Regarding claim 13, Sinha in view of Kumar and Ben teaches parent claim 11.
Sinha in view of Kumar and Ben does not expressly disclose:
wherein the sustainable serviceability of the database includes a capability of the database providing the complete data set of the old version of the database and a capability of the database providing the complete data set of the new version of the database.
However, Lacey teaches:
wherein the sustainable serviceability of the database includes a capability of the database providing the complete data set of the old version of the database and a capability of the database providing the complete data set of the new version of the database (Lacey Paragraph [0180], a new version of the document and to transmit, to the client device, a pointer associated with the old version of the document and a request to send the new version of the document to a repository device associated with the pointer (Kumar teaches the database)).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Botelho, Patent Application Publication No. 2019/0243683.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562. The examiner can normally be reached Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/DUSTIN D EYERS/               Examiner, Art Unit 2164